Andruszko v Harrington (2021 NY Slip Op 06288)





Andruszko v Harrington


2021 NY Slip Op 06288


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, CURRAN, AND DEJOSEPH, JJ.


974 CA 21-00087

[*1]ANDREW L. ANDRUSZKO, AS ADMINISTRATOR OF THE ESTATE OF LYNN M. ANDRUSZKO, PLAINTIFF,
vMICHAEL P. HARRINGTON, ET AL., DEFENDANTS.
MICHAEL P. HARRINGTON, WILLIAM E. WAYMAN AND WILLIAM E. WAYMAN, DOING BUSINESS AS WAYMANS TRUCKING, THIRD-PARTY PLAINTIFFS-RESPONDENTS,
vPETER KAY AUTO SALES, INC., THIRD-PARTY DEFENDANT-APPELLANT. 


CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (MICHAEL J. CHMIEL OF COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT.
HAGELIN SPENCER LLC, BUFFALO (SEAN M. SPENCER OF COUNSEL), FOR THIRD-PARTY PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Dennis Ward, J.), entered January 12, 2021. The order denied the motion of third-party defendant for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 6, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court